           Case 1:21-cr-00135-VEC Document 37 Filed 08/26/21 Page 1 of 3

                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
                                                                             DOC #:
 ------------------------------------------------------------------- X       DATE FILED: 
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-135 (VEC)
                                                                     :
                                                                     :       ORDER
 ALBERTO ROMAN,                                                      :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 26, 2021, the Court held a detention hearing at Defendant’s

request, after which the Court ordered Mr. Roman released to the custody of the Federal

Defenders, subject a combination of conditions, see Dkt. 36; and

        WHEREAS after the Court issued its order, an issue arose preventing Mr. Roman’s

release pursuant to the conditions set forth in the Court’s order;

        IT IS HEREBY ORDERED that the Court’s August 26, 2021 order releasing Mr. Roman

to the custody of the Federal Defenders is STAYED, pending further order of this Court.

        IT IS FURTHER ORDERED that the parties must appear for a hearing on August 30,

2021, at 9:30 a.m., in Courtroom 443, Thurgood Marshal U.S. Courthouse, 40 Foley Square,

New York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

hearing using (888) 363-4749 // Access code: 3121171# // Security code: 0135#.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who
         Case 1:21-cr-00135-VEC Document 37 Filed 08/26/21 Page 2 of 3


meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.



SO ORDERED.
                                                          ____________________  _________
                                                                                __
                                                    _________________________________
Date: August 26, 2021                                        VALERIE CAPRONI
                                                                        CAPRON ON
                                                                               ON
                                                                               ONI
      New York, NY                                        United States District Judge




                                                2
         Case 1:21-cr-00135-VEC Document 37 Filed 08/26/21 Page 3 of 3


All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                                3
